Citation Nr: 0709779	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-41 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1943 to October 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).   

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in February 2007.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a stomach 
disorder was previously denied by the RO in May 1949 on the 
basis that the claimed disorder was not found on the last 
examination.  The veteran did not initiate an appeal of the 
decision.

2.  The additional evidence presented since the prior 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
stomach disorder. 


CONCLUSIONS OF LAW

1.  The prior decision of May 1949 by the RO that denied 
entitlement to service connection for a stomach disorder are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in November 2003 and January 2004 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that the veteran has been informed through the letters of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, the correspondence 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
veteran's initial duty-to-assist letter was provided before 
the adjudication of his claim.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records have been 
obtained.  The veteran has presented a statement from his 
private physician.  He has had a hearing.  The record was 
held open for a period of 30 days to allow the veteran to 
submit any additional current treatment records, but none 
were received.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a stomach disorder.  He asserts that he currently has 
stomach problems which resulted from an strain of the stomach 
area in service.  

The appellant's claim for service connection was previously 
denied by the RO in May 1949.  The Board notes that the 
previously considered evidence included the veteran's service 
medical records.  There was no evidence of treatment in 
service for any stomach problems.  The records contain no 
mention of any of the injuries described by the veteran.  A 
certificate of disability for discharge dated in September 
1943 reflects that he was recommended for discharge on 
account of neurasthenia.  

Also of record was the report of a disability evaluation 
examination conducted by the VA in May 1946 which reflects 
that the veteran reported complaints of cramping and vomiting 
in service, and present complaints of pain and soreness in 
the stomach, feeling sick at the stomach, and being 
constipated most of the time.  A gastric analysis showed no 
free or occult blood.  A GI series showed the stomach to fill 
normally with the barium meal.  There was no evidence of 
ulcer or malignancy of the stomach or duodenum.  At 6 hours 
the stomach was almost empty of barium.  At 24 hours, the 
colon was filled throughout and appeared to be normal.  The 
only diagnosis was chronic constipation.  

Finally, the previously considered evidence included a 
psychiatric examination report dated in January 1946 which 
did not contain any references to stomach problems.  

In the rating of May 1949, the RO stated that stomach trouble 
was not found on the last examination.  The veteran was 
notified of the decision and his right to appeal later in May 
1946, but he did not file a notice of disagreement.  The 
rating decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The additional evidence that has been presented since the 
previous decision includes a document from the State of 
Georgia dated in June 1944 which indicates that the veteran 
was separated from employment due to his physical condition.  
However, the record does not contain any references to a 
stomach disorder, and is not, therefore, relevant to the 
issue on appeal.

The additional evidence also includes testimony given by the 
veteran during hearings held in July 2004 and February 2007.  
To a large degree, this evidence is duplicative of the 
contentions made by the veteran at the time of the prior 
denial.  The veteran's testimony that he currently has 
stomach symptoms are not sufficient to reopen the claim as he 
made the same contention at the time of the previous claim.  
Moreover, the veteran is not competent to offer a diagnosis 
of a physical disability.  Therefore, the testimony does not 
address the lack of competent evidence of a current 
disability which was the basis for the prior denial.

The only medical evidence which has been presented is a 
letter dated in August 2004 from George M. Cibik, M.D., which 
reflects that the veteran reported suffering episodes of 
abdominal pain, but despite extensive evaluation, no specific 
etiology had been identified.  The Board notes that it was 
already previously noted that the veteran had stomach 
complaints.  This was documented on the prior VA examination.  
What was lacking was a specific finding of a disorder which 
was responsible for those complaints.  Thus, the statement 
from Dr. Cibik, which likewise reflects that no etiology for 
the complaints could be found, adds no new information.    

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a stomach disorder fails to address 
the inadequacies of the appellant's claim at the time of the 
prior denial.  In this respect, the additional evidence 
submitted does not contain any new evidence showing the 
occurrence of an injury in service, nor is there any medical 
evidence demonstrating a post service medical disorder.  The 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Consequently, the Board finds that the evidence received 
since the prior decision regarding the claim for service 
connection for a stomach disorder is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.  The additional evidence presented since May 1949 does 
not raise a reasonable possibility of substantiating the 
claim.  As the evidence received since the RO decision to 
deny service connection for a stomach disorder is not new and 
material, the claim for service connection may not be 
reopened.  The prior decision denying the claim remains 
final.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a stomach disorder.  The 
appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


